DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hurtt (2016/0121003).
The instant claims are directed to a method of determining if a subject not manifesting a clinical symptom of a dopaminergic disorder is afflicted with the dopaminergic disorder, comprising: administering radiolabeled DaT2020, or a radiolabeled derivative thereof, to the subject; and acquiring counts from the radiolabeled DaT2020, or derivative thereof, bound to DAT in a region of interest (ROD) of the body of the subject, initiation of the acquisition of counts beginning at about 15 min after administration; measuring a number, density, and/or pattern of counts acquired; and comparing the number, density, and/or pattern of counts acquired from the ROI of the subject with the number, density, and/or pattern of counts obtained from an unafflicted, age-matched control subject, the patient being afflicted with a dopaminergic movement disorder if the number, density and/or pattern of counts detected in the ROI is reduced relative to the counts, density, and/or pattern of counts obtained from the ROI the unafflicted, age-match control subject.
Hurtt teaches a method of determining whether an individual has an early incidence of Lewy Body formation which may lead to Lewy Body dementia. The method includes assessing the level of dopamine transporter in at least one region of the patient's central nervous system and comparing the patient's dopamine transporter level to a predetermined normal dopamine transporter level. A lower than normal level is indicative of a increased probability of having Lewy Body Dementia. A labeled dopamine transporter ligand is administered before the assessing step, and the 
Dopamine transporter level assessments identify individuals at risk for Lewy Body Dementia. Patients found to have lowered dopamine transporter levels are referred for conventional Lewy Body Dementia testing (paragraph 0035).
Assessing dopamine transporter levels are performed by assessing dopamine transporter availability using, e.g., PET (positron emission tomography) or SPECT (single photon emission computed tomography). To measure dopamine transporter availability, a labeled probe that targets the transporter is introduced into the brain, e.g., intravenously, and PET or SPECT is performed. From the PET or SPECT images, the density of the dopamine transporter is quantified by measuring the binding potential, where binding potential is defined as the maximum number of binding sites, Bmax, divided by a dissociation constant, Kd. The binding potential is calculated from a continuous scan starting at about 15 minutes after introduction of the probe. The region of interest is identified and the counts in that region are determined. Using appropriate modeling, numerical values for binding potential are calculated and these values are compared between subjects who have undergone equivalent treatment and scanning protocols. The striatal binding potential of 123I-Altropane (which has the structure DaT2020, as claimed) is calculated by the reference region approach (paragraph 0027).
In Example 1, as determined by the imaging, these six Lewy Body Dementia individuals show reduced binding potential and, therefore, reduced dopamine transporter levels compared to expected levels for aged matched normal individuals.
Hurtt does not explicitly state wherein an individual having an early incidence of Lewy Body formation, or identification of individuals at risk for Lewy Body Dementia, do not manifest a clinical symptom of a dopaminergic disorder.
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the method of Hurtt for identification of an individual at risk for Lewy Body Dementia on patient not manifesting a clinical symptom of a dopaminergic disorder.  One would have been motivated to do so, with a reasonable expectation of success, because Hurtt teaches identification of an individual at risk for Lewy Body Dementia, and an individual at risk for a disorder is someone who is has the potential to develop a condition, but has not necessarily developed or been diagnosed with a condition.  
With regard to claim 2, a second injection and scan may be performed on a separate test day to evaluate the test/retest reproducibility (paragraph 0113).
Regarding claims 8-9, about 5 to about 8 mCi 123I-Altropane are administered (paragraph 0061).  
Regarding claims 7 and 10, 11CAltoropane, 11CFT, etc. are taught to be similar compounds for binding dopamine transporter (paragraph 0029+).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Neurologica, 2005, 112, p. 380-385(abstract) (“Wang 1”) in view of Wang (US 20130279771, “Wang II”).
clinical differentiation between early Parkinson's disease (PD) and essential tremor (ET) could be difficult, therefore, the aim of this study was to investigate 99mTc-TRODAT-1 SPECT as an applicable tool in this field.  99mTc-TRODAT-1 single photon emission computed tomography (SPECT) was performed in 10 healthy volunteers, 27 patients with idiopathic PD (Hoehn and Yahr 1–1.5) and 12 patients with ET. The ratio of striatal 99mTc-TRODAT-1 binding was calculated as the index of (striatum-occipital cortex)/occipital cortex.  
Compared with the striatal 99mTc-TRODAT-1 uptake in the ET group (0.49 ± 0.07) or healthy controls (0.54 ± 0.18), there was a significant decrease in the bilateral striatums of early PD, with a greater reduction in the contralateral striatum (0.27 ± 0.08) than ipsilateral one (0.36 ± 0.10, P < 0.01). Its sensitivity and specificity of differentiating early PD from ET was 96.4% and 91.7% respectively.99mTc-TRODAT-1 SPECT can detect the dysfunction of nigrostriatal system in patients with early PD and provided a feasible tool to help differentiate early PD from ET.
	Wang I does not specifically recite age-matched control.
	Wang II teaches a method for the diagnosis of neurodegenerative diseases; in particular, the use of diffusion kurtosis imaging (DKI) in the diagnosis of Parkinson Disease related neurodegenerative disorders, including Parkinson's Disease (PD) and Parkinson plus syndromes (paragraph 0001).  
Age range-matched healthy subjects who had no history of neuropsychiatric diseases and were recruited from the general population served as community-based control subjects.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618